DETAILED ACTION
	This is the initial Office action for application 16/269,308 filed February 6, 2019, which is a continuation of application 15/155,728 filed May 16, 2016 (now abandoned), which is a national stage entry of PCT/US2015/060308 filed November 12, 2015, which is a continuation-in-part of application 14/544,024 filed November 17, 2014 (now abandoned).  Claims 1-7 and 9-21, as filed on August 10, 2021, are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 and 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the lingual locks” in lines 16-17; however, there is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the above limitation has been interpreted as simply “lingual locks”.
Claim 1 recites the limitation “the reinforced mandibular deep labial flange or lingual lock” in line 39; however, there is insufficient antecedent basis for “the reinforced mandibular deep labial flange” in the claim.  For examination purposes, the above limitation has been interpreted as simply “the lingual lock”.
Claim 3 recites the phrase “and the like” which renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by “and the like”), thereby rendering the scope of the claims unascertainable.  See MPEP § 2173.05(d).
Claim 5 contains the trademark/trade name Kevlar®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a type of strong synthetic fiber and, accordingly, the identification/description is indefinite.
Claims 1-7 and 9-20 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  The claims are narrative in form and replete with indefinite language.  The structure which goes to make up the device must be clearly and positively specified.  The structure must be organized and correlated in such a manner as to present a complete operative device.  The claims are replete with functional language such that the claim appears to be reciting a structure and a process of using the Ex parte Lyell, 17 USPQ2d 1548 (BPAI 1990).  Particularly claims 2-7 and 9-20 appear to be directed to only the use of the device in certain applications for achieving a desired result.  For examination purposes, the claims have been examined to only encompass the structure of the device, wherein the recitation of functional language directed to the use of the device or how the device operates are interpreted as intended use of the device, wherein a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.

Claims 1-20 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
Claim 1 is replete with functional language as noted above, wherein some of the limitations positively encompass portions of the human anatomy such as the limitations “an anterior low profile dental region that covers the incisal edge” in lines 11-12 and “posterior flange areas that are generally positioned under the mandibular and maxillary arches” in lines is adapted to cover the incisal edge” and “posterior flange areas that are adapted to be generally positioned under the mandibular and maxillary arches”.
Claims 2-7 and 9-20 are included in the rejection under 35 U.S.C. 101 for depending from rejected claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US Patent 5,636,379) in view of Hanswirth et al. (US Patent 8,419,595).
Regarding claim 1, Williams discloses a jaw-joint therapeutic and protective device comprising:
a U-shaped base having a bilateral posterior dental region corresponding to the mandibular and maxillary arches for creating an opening for the anterior airway space, wherein an anterior region of maxillary and mandibular components of the base are strengthened and reinforced by lingual locks (12, 13), wherein the mandibular and maxillary components are adapted for securement within the maxillary and mandibular arches, and wherein the mandibular component is offset downwardly and forwardly from the maxillary component thereby capable of enhancing the anterior airway space and setting the mandible in a protruding-like position,

the maxillary component includes lingual and buccal walls (11, 15) projecting upwardly from the base forming with the base a maxillary channel for seating and protecting the maxillary teeth,
an articulating rim (12) in the lingual wall of the maxillary component in the interior dental region of the device to support the maxillary anterior teeth and permitting the tongue of the wearer to be placed against the lingual surface of the anterior maxillary teeth for articulating speech,
the mandibular component comprising lingual and buccal walls downwardly from the base forming with the base a mandibular channel for seating and protecting the mandibular teeth, and the lingual lock (13) to support and guide the mandible such that the mandible is in an engineered functionally protected prognathic position creating a force attenuating recoil space of the jaw-joint, and 
a functional air passageway (14) from canine to canine in the anterior of the integrated component to facilitate breathing, expectorating, and speaking,
wherein the reinforced anterior dental regions of the maxillary and mandibular components are capable of bilaterally maintaining the framework and shape of the device and dissipating and absorbing shocks imposed upon the wearer’s head (Figs. 1-6; column 2, line 36 – column 3, line 20; column 4, lines 55-67; column 5, lines 36-42; column 6, lines 4-32).
In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  However, Williams fails to teach that the base includes an anterior low profile dental region and posterior flange areas.
Hanswirth discloses a low-profile therapeutic and protective device (10) comprising a U-shaped base (11) having bilateral posterior dental regions, an anterior low profile dental region adapted to cover the incisal edge up to a third of the maxillary and mandibular anterior teeth from canine to canine thereby capable of preventing interference with the lips during speech, and integrated maxillary and mandibular posterior flange areas (18, 20) that are adapted to be generally positioned under the mandibular and maxillary buccal folds, wherein the flange areas are eliminated in the anterior region of mandibular and maxillary components of the base (Figs. 1-6; column 3, lines 26-55; column 5, lines 61-64).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the device taught by Williams such that the base includes an anterior low profile dental region and posterior flange areas as taught by Hanswirth for the purpose of improving comfort in the anterior portion of the device while providing additional support for the wearer’s cheeks and upper lip.
Regarding claims 2-7 and 9-20, the limitations recited therein are directed only to the intended use of the claimed device without reciting further structural features.  Since the combination of Williams and Hanswirth discloses the structure of the device as recited in claim 1, the device taught by the combination of Williams and Hanswirth would implicitly be capable of performing the functions recited in claims 2-7 and 9-20.
Regarding claim 21, Williams discloses a jaw-joint therapeutic and protective device for protecting a wearer’s lips, tongue, teeth, and vital cranial triad (VCT) (Figs. 1-2; column 2, lines 36-38), comprising:
a U-shaped base (Figs. 5-6; column 2, line 41) comprising:
a maxillary component and a mandibular component (Figs. 3-6; column 2, lines 41-43);
a bilateral posterior dental region comprising mandibular and maxillary arches configured to form an opening for an anterior airway space (Figs. 3-6; column 2, lines 41-45; column 4, line 59; column 5, lines 36-41);
a reinforced anterior dental region configured to cover an incisal edge (Figs. 1-6; column 4, lines 58-59);
a functional air passageway formed in the anterior dental region that is configured to extend from canine to canine of the end user to facilitate breathing, expectorating, and speaking (Fig. 6; column 3, lines 6-8; column 5, lines 36-41);
an occlusal impact chamber comprising a first material and a second material, the first material being a thermoplastic material that softens at temperatures greater than body temperature and rigidly stiffens when cooled, the second material being a more resilient material than the first material and being more heat resistant than the first material (Figs. 3-6; column 2, lines 50-54; column 3, lines 8-20);
the maxillary component including:
a maxillary lingual wall and maxillary buccal wall for seating and protecting maxillary teeth, the maxillary lingual wall including an articulating rim configured to facilitate placement of a tongue of the end user for articulating speech (Figs. 1-6; column 2, lines 55-65; column 4, lines 60-63);
the mandibular component including:

wherein the mandibular component is offset downwardly and forwardly from the maxillary component thereby capable of positioning a mandibular condyle of the end user down and forward from a glenoid fossa, ear canal, and floor of a temporal lobe of the end user and increasing a glottis airway space of the end user (Figs. 1-2; column 2, lines 47-49; column 4, lines 63-67).
However, Williams fails to teach that the anterior dental region is low profile and that the maxillary and mandibular components each include a posterior flange area.
Hanswirth discloses a low-profile therapeutic and protective device (10) comprising a U-shaped base (11) having bilateral posterior dental regions, a low profile anterior dental region configured to cover an incisal edge up to a third of the maxillary and mandibular anterior teeth thereby capable of preventing interference with the lips during speech, and integrated maxillary and mandibular posterior flange areas (18, 20) that are configured to be positioned under the maxillary and mandibular buccal folds, wherein the flange areas are eliminated in the anterior region of mandibular and maxillary components of the base (Figs. 1-6; column 3, lines 26-55; column 5, lines 61-64).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the device taught by Williams such that the anterior dental region is low profile and that the maxillary and mandibular components each include a posterior flange area as taught by Hanswirth for the purpose of improving comfort in the anterior portion of the device while providing additional support for the wearer’s cheeks and upper lip.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using 
Claims 1-7 and 9-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US Patent 5,636,379 (reference patent) in view of Hanswirth et al. (US Patent 8,419,595).
Claim 1 of the reference patent substantially recites the structural limitations of claims 1-7 and 9-21 of the current application except for the anterior low profile dental region and that the maxillary and mandibular posterior flange areas.
Hanswirth discloses a low-profile therapeutic and protective device (10) comprising a U-shaped base (11) having bilateral posterior dental regions, a low profile anterior dental region configured to cover an incisal edge up to a third of the maxillary and mandibular anterior teeth thereby capable of preventing interference with the lips during speech, and integrated maxillary and mandibular posterior flange areas (18, 20) that are configured to be positioned under the maxillary and mandibular buccal folds, wherein the flange areas are eliminated in the anterior region of mandibular and maxillary components of the base (Figs. 1-6; column 3, lines 26-55; column 5, lines 61-64).
Therefore, it would have been obvious to one having ordinary skill in the art to modify the device recited in claim 1 of the reference patent to include the anterior low profile dental region and that the maxillary and mandibular posterior flange areas as taught by Hanswirth for the purpose of improving comfort in the anterior portion of the device while providing additional support for the wearer’s cheeks and upper lip.
With respect to the functional limitations recited in claims 1-7 and 9-21 that are not expressly recited in the claims of the reference patent or the prior art of Hanswirth, since the combination of claim 1 of the reference patent and Hanswirth discloses the claimed structure recited in claims 1-7 and 9-21 of the current application, the structure taught by the combination 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keri J. Nelson whose telephone number is 571-270-3821.  The examiner can normally be reached on Monday - Friday, 9am - 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E. Bredefeld, can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KERI J NELSON/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        8/13/2021